COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00242-CV


JACK EUGENE WAGGONER                                          APPELLANT
                                                            AND APPELLEE

                                        V.

SUSAN GALE WAGGONER                                            APPELLEE
                                                          AND APPELLANT


                                    ------------

           FROM THE 271ST DISTRICT COURT OF WISE COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeals. See Tex. R. App. P. 42.1(a), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeals shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 42.1(d).



                                                 PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: February 2, 2012




                                   2